 In the Matter ofELECTROMETALLURGICAL COMPANYandLOCAL 89,UNITED GAS,COKE, AND CHEMICAL WORKERS OF AMERICA,C. I. O.Case No. B-5541.-Decided July 3,1943Mr. Clarence L. Sager,of New York City, for the Company.Mr. Robert C. Edwards,of Huntington, W. Va., for the C. I. O.Mr. E. E. Holly field, Mr. J. Carl Bunch,andMr. Joe B. Neil,ofCharleston,W. Va., for District 50.Mr. Louis Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by Local 89, United Gas, Coke, and Chem-icalWorkers of America, C. I. 0., alleging that a question affectingcommerce had arisen concerning the representation of employees ofElectro Metallurgical Company, Alloy, West Virginia, herein calledthe Company, the National Labor Relations Board provided for anappropriate hearing upon due notice before William I. Shooer, TrialExaminer. Said hearing was held at Charleston, West Virginia, onJune 15, 1943.The Company, the C. I. 0., and Local 12089 of Dis-trict 50, Gas, Coke, and Chemical Division, United Mine Workersof America and District 50, United Mine Workers of America, hereincollectively called District 50, appeared at and participated in- thehearing, and all parties were afforded full opportunity to be heard,to examine and cross-examine witnesses, and to introduce evidencebearing on the issues.The Trial Examiner's rulings made at thehearing are-free from prejudicial error and are hereby affirmed.All parties were afforded opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYElectroMetallurgical Company is a West Virginia corporationwith its principal- office at New York City.We are here concerned51 N. L. R. B., No. 10.37 38DECISIONS OF NATIONAL LABOR RELATIONS BOARDwith its plants at Alloy and Glen Ferris, West Virginia, where it isengaged in the manufacture, sale, and distribution of steel alloy.Over 50 percent of all raw materials used by the Company is shippedto it from points outside of the State of West Virginia, and over 96percent of the products manufactured by the Company is shipped topoints outside the State of West Virginia.The Company admits, forthe purpose of this proceeding, that it is engaged in commerce withinthe meaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDLocal 89, United Gas, Coke, and Chemical Workers of America, isa labor organization affiliated with the Congress of Industrial Or-ganizations, admitting to membership employees of the Company..Local 12089 of District 50, Gas, Coke, and Chemical Division,.United Mine Workers of America and District 50, United MineWorkers of America, are labor organizations admitting to member-ship employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn March 1, 1943, the C. I. O. requested recognition as the exclusivecollective bargaining representative of the Company's employees..The Company refused this request on the ground that it was operat-ing under a contract with District 50.On July 7, 1941, District 50 and the Company entered into an ex-clusive contract.On April 27, 1942, the Company and District 50.extended the term of the said agreement to July 7, 1943.The con-tract further provides that it shall renew itself thereafter from yearto year unless either party thereto notifies the other of a desire to,terminate not less than 30 days prior to any annual expiration date.Inasmuch as the C. I. O. made its claim upon the Company priorto June 7, 1943, the date upon which the contract would have auto-matically renewed itself, we find that the contract does not consti-tute a bar to a determination of representatives at this time.A statement of a Field Examiner of the Board, introduced into.evidence at the hearing, indicates that the C. I. O. represents a sub-stantial number of employees in the unit hereinafter found to beappropriateWe find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.I'The Field Examiner reportedthat the C.I.0. presented 686 membership applicationcards bearing apparently genuine signatures of persons whose names appear on the Com-pany's pay roll for the period ending June 1, 1943.There are approximately 1,828 em-ployees in the appropriate unit.District 50 did not present any evidence of representation,but relies upon Its contract as evidence of its intero^t. ELECTRO METAiLLURGIC'AL COMPANYIV. THE APPROPRIATE UNIT39We find, in substantial agreement with a stipulation of the parties,that all employees of the Company employed in Fayette County, WestVirginia, who are employed on an hourly basis, including head fur-nacemen and head mixmen, but excluding all supervisory employeeswith authority to hire, promote, discharge, discipline, or otherwiseeffect changes in the status of employees, or effectively recommendsuch action, patrolmen, timekeepers, first-aid employees, laboratoryemployees, and employees in the Alloy Coal Mines, constitute a unitappropriate for the purposes of collective bargaining, within themeaning of Section 9 (b) of the Act.2V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by means of an election by secret ballot amongthe employees in the appropriate unit who were employed during thepay-roll period immediately preceding the date of the Direction ofElection herein, subject to the limitations and additions set forth inthe Direction.District 50 requests that it appear on the ballot as "District 50,Chemical Division, U. M. W. A."The C. I. O. requests that it appearon the ballot as "Local 89, Gas Workers of America, CIO." Therequests are hereby granted.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Electro Metal-lurgical Company, Alloy, West Virginia, an election by secret ballot,hall be conducted as early as possible, but not later than thirty (30)days from the date of this Direction, under the direction and super-vision of the Regional Director for the Ninth Region, acting in thismatter as agent for the National Labor Relations Board, and subjectto Article III, Section 10, of said Rules and Regulations, among theemployees in the unit found appropriate in Section IV, above, whowere employed during the pay-roll period immediately preceding the2This is substantially the same unit that is provided for in the contract between District50 and the Company. 40DECISIONS OF NATIONALLABOR RELATIONS BOARDdate of this Direction, including employees who did not work duringsaid pay-roll period because they were ill or on vacation or tempo-rarily laid off, and including employees in the armed forces of theUnited States who present themselves in person at the polls, but ex-cluding any who have since quit or been discharged for cause, to deter-mine whether they desire to be represented by District 50, ChemicalDivision, U. M. W. A., or by Local 89, Gas Workers of America, CIO,for the purposes of collective bargaining, or by neither.